Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 1 of 14 Page ID #:428



 1 Robert F. Tyson, Jr. Esq. (SBN 147177)
   rtyson@tysonmendes.com
 2 Kristi Blackwell, Esq. (SBN 253967)
   kblackwell@tysonmendes.com
 3 Christopher H. Schon, Esq. (SBN 291498)
   cschon@tysonmendes.com
 4 TYSON & MENDES LLP
   5661 La Jolla Boulevard
 5 La Jolla, CA 92037
   Phone (858) 459-4400
 6 Fax (858) 459-3864
   Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
 7
   Paul Aghabala, Esq. (SBN 223585)
 8 paul@prestigelaw.com
   Natali Shabani, Esq. (SBN 279079)
 9 natali@prestigelaw.com
   PRESTIGE LAW FIRM, P.C.
10 15250 Ventura Blvd., Suite 500
   Sherman Oaks, CA 91403
11 Phone (818) 788-0808
   Fax (818) 788-0809
12 Attorneys for Plaintiffs, VASILIKI CADENA and JOSE CADENA
13
14                        UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16 VASILIKI CADENA, an individual;             )   Case No. 5:21-cv-00245-JWH-KK
   JOSE CADENA, an individual;                 )
17                                             )
              Plaintiff,                       )   STIPULATED PROTECTIVE
18                                             )   ORDER
           v.                                  )
19                                             )
   COSTCO WHOLESALE                            )   Judge:     Hon. Kenly Kiya Kato
20 CORPORATION; DOES 1-50,                     )   Courtroom: 3 or 4
   inclusive,                                  )
21                                             )
              Defendant.                       )
22
23   1.    A.    PURPOSES AND LIMITATIONS
24         Discovery in this action is likely to involve production of confidential,
25   proprietary, or private information for which special protection from public
26   disclosure and from use for any purpose other than prosecuting this litigation may be
27   warranted. Accordingly, Plaintiffs VASILIKI CADENA and JOSE CADENA, and
28   Defendant COSTCO WHOLESALE CORPORATION (collectively, “the parties”)
                                          1
                             STIPULATED PROTECTIVE ORDER
                                                                      Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 2 of 14 Page ID #:429



 1   hereby stipulate to and petition the Court to enter the following Stipulated Protective
 2   Order. The parties acknowledge that this Order does not confer blanket protections
 3   on all disclosures or responses to discovery and that the protection it affords from
 4   public disclosure and use extends only to the limited information or items that are
 5   entitled to confidential treatment under the applicable legal principles. The parties
 6   further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 7   Protective Order does not entitle them to file confidential information under seal;
 8   Civil Local Rule 79-5 sets forth the procedures that must be followed and the
 9   standards that will be applied when a party seeks permission from the court to file
10   material under seal.
11         B.     GOOD CAUSE STATEMENT
12         The documents and information to be exchanged throughout the course of the
13   litigation between the parties may contain trade secret or other confidential research,
14   technical, cost, price, marketing or other commercial information, as is contemplated
15   by Federal Rule of Civil Procedure 26(c)(1)(G).
16         This action is likely to involve trade secrets, customer valuable research,
17   development, commercial, financial, technical and/or proprietary information for
18   which special protection from public disclosure and from use for any purpose other
19   than prosecution of this action is warranted. Additional information is to include
20   company specific proprietary information related to Defendant’s policies and
21   procedures involving cleaning practices, maintenance, and repair. Such confidential
22   and proprietary materials and information consist of, among other things, confidential
23   business or financial information, information regarding confidential business
24   practices, or other confidential research, development, or commercial information
25   (including information implicating privacy rights of third parties), information
26   otherwise generally unavailable to the public, or which may be privileged or otherwise
27   protected from disclosure under state or federal statutes, court rules, case decisions,
28   or common law. Accordingly, to expedite the flow of information, to facilitate the
                                          2
                             STIPULATED PROTECTIVE ORDER
                                                                       Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 3 of 14 Page ID #:430



 1   prompt resolution of disputes over confidentiality of discovery materials, to
 2   adequately protect information the parties are entitled to keep confidential, to ensure
 3   that the parties are permitted reasonable necessary uses of such material in preparation
 4   for and in the conduct of trial, to address their handling at the end of the litigation, and
 5   serve the ends of justice, a protective order for such information is justified in this
 6   matter. It is the intent of the parties that information will not be designated as
 7   confidential for tactical reasons and that nothing be so designated without a good faith
 8   belief that it has been maintained in a confidential, non-public manner, and there is
 9   good cause why it should not be part of the public record of this case.
10   2.    DEFINITIONS
11         2.1    Action: this pending federal law suit.
12         2.2    Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for protection
16   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17   Statement.
18         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
19   support staff).
20         2.5    Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
23         2.6    Disclosure or Discovery Material: all items or information, regardless of
24   the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced or
26   generated in disclosures or responses to discovery in this matter.
27         2.7    Expert: a person with specialized knowledge or experience in a matter
28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                            3
                               STIPULATED PROTECTIVE ORDER
                                                                          Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 4 of 14 Page ID #:431



 1   an expert witness or as a consultant in this Action.
 2         2.8    House Counsel: attorneys who are employees of a party to this Action.
 3   House Counsel does not include Outside Counsel of Record or any other outside
 4   counsel.
 5         2.9    Non-Party: any natural person, partnership, corporation, association, or
 6   other legal entity not named as a Party to this action.
 7         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 8   to this Action but are retained to represent or advise a party to this Action and have
 9   appeared in this Action on behalf of that party or are affiliated with a law firm which
10   has appeared on behalf of that party, and includes support staff.
11         2.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16         2.13 Professional Vendors: persons or entities that provide litigation support
17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20         2.14 Protected Material: any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL.”
22         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
23   from a Producing Party.
24   3.    SCOPE
25         The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or extracted
27   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
28   Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                            4
                               STIPULATED PROTECTIVE ORDER
                                                                         Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 5 of 14 Page ID #:432



 1   or their Counsel that might reveal Protected Material.
 2         Any use of Protected Material at trial shall be governed by the orders of the trial
 3   judge. This Order does not govern the use of Protected Material at trial.
 4   4.    DURATION
 5         Even after final disposition of this litigation, the confidentiality obligations
 6   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 7   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 8   the later of (1) dismissal of all claims and defenses in this Action, with or without
 9   prejudice; and (2) final judgment herein after the completion and exhaustion of all
10   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
11   for filing any motions or applications for extension of time pursuant to applicable law.
12   5.    DESIGNATING PROTECTED MATERIAL
13         5.1       Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under this
15   Order must take care to limit any such designation to specific material that qualifies
16   under the appropriate standards. The Designating Party must designate for protection
17   only those parts of material, documents, items, or oral or written communications that
18   qualify so that other portions of the material, documents, items, or communications
19   for which protection is not warranted are not swept unjustifiably within the ambit of
20   this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other parties) may expose the Designating Party
25   to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                             5
                                STIPULATED PROTECTIVE ORDER
                                                                         Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 6 of 14 Page ID #:433



 1         5.2      Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7               (a) for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11   contains protected material. If only a portion or portions of the material on a page
12   qualifies for protection, the Producing Party also must clearly identify the protected
13   portion(s) (e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and before
17   the designation, all of the material made available for inspection shall be deemed
18   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
19   copied and produced, the Producing Party must determine which documents, or
20   portions thereof, qualify for protection under this Order. Then, before producing the
21   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
22   to each page that contains Protected Material. If only a portion or portions of the
23   material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the
25   margins).
26               (b) for testimony given in depositions that the Designating Party identify
27   the Disclosure or Discovery Material on the record, before the close of the deposition
28   all protected testimony.
                                             6
                                STIPULATED PROTECTIVE ORDER
                                                                      Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 7 of 14 Page ID #:434



 1               (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, shall identify the protected
 6   portion(s).
 7         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive the
 9   Designating Party’s right to secure protection under this Order for such material. Upon
10   timely correction of a designation, the Receiving Party must make reasonable efforts
11   to assure that the material is treated in accordance with the provisions of this Order.
12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
13         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
14   designation of confidentiality at any time that is consistent with the Court’s
15   Scheduling Order.
16         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
17   resolution process under Local Rule 37.1 et seq.
18         6.3      The burden of persuasion in any such challenge proceeding shall be on
19   the Designating Party. Frivolous challenges, and those made for an improper purpose
20   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
21   expose the Challenging Party to sanctions. Unless the Designating Party has waived
22   or withdrawn the confidentiality designation, all parties shall continue to afford the
23   material in question the level of protection to which it is entitled under the Producing
24   Party’s designation until the Court rules on the challenge.
25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1      Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                            7
                               STIPULATED PROTECTIVE ORDER
                                                                        Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 8 of 14 Page ID #:435



 1   Protected Material may be disclosed only to the categories of persons and under the
 2   conditions described in this Order. When the Action has been terminated, a Receiving
 3   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
10   only to:
11               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
12   as employees of said Outside Counsel of Record to whom it is reasonably necessary
13   to disclose the information for this Action;
14               (b) the officers, directors, and employees (including House Counsel) of the
15   Receiving Party to whom disclosure is reasonably necessary for this Action;
16               (c) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (d) the court and its personnel;
20               (e) court reporters and their staff;
21               (f) professional jury or trial consultants, mock jurors, and Professional
22   Vendors to whom disclosure is reasonably necessary for this Action and who have
23   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (g) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26               (h) during their depositions, witnesses, and attorneys for witnesses, in the
27   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                             8
                                STIPULATED PROTECTIVE ORDER
                                                                        Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 9 of 14 Page ID #:436



 1   not be permitted to keep any confidential information unless they sign the
 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 3   by the Designating Party or ordered by the court. Pages of transcribed deposition
 4   testimony or exhibits to depositions that reveal Protected Material may be separately
 5   bound by the court reporter and may not be disclosed to anyone except as permitted
 6   under this Stipulated Protective Order; and
 7             (i) any mediator or settlement officer, and their supporting personnel,
 8   mutually agreed upon by any of the parties engaged in settlement discussions.
 9   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
10   OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information or items designated in this Action as
13   “CONFIDENTIAL,” that Party must:
14             (a) promptly notify in writing the Designating Party. Such notification
15   shall include a copy of the subpoena or court order;
16             (b) promptly notify in writing the party who caused the subpoena or order
17   to issue in the other litigation that some or all of the material covered by the subpoena
18   or order is subject to this Protective Order. Such notification shall include a copy of
19   this Stipulated Protective Order; and
20             (c) cooperate with respect to all reasonable procedures sought to be
21   pursued by the Designating Party whose Protected Material may be affected.
22         If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this action
24   as “CONFIDENTIAL” before a determination by the court from which the subpoena
25   or order issued, unless the Party has obtained the Designating Party’s permission. The
26   Designating Party shall bear the burden and expense of seeking protection in that court
27   of its confidential material and nothing in these provisions should be construed as
28   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                           9
                              STIPULATED PROTECTIVE ORDER
                                                                        Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 10 of 14 Page ID #:437



 1   directive from another court.
 2   9.    A    NON-PARTY’S          PROTECTED         MATERIAL       SOUGHT         TO      BE
 3   PRODUCED IN THIS LITIGATION
 4             (a) The terms of this Order are applicable to information produced by a
 5   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 6   produced by Non-Parties in connection with this litigation is protected by the remedies
 7   and relief provided by this Order. Nothing in these provisions should be construed as
 8   prohibiting a Non-Party from seeking additional protections.
 9             (b) In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                (1) promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality agreement
15   with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3) make the information requested available for inspection by the Non-
20   Party, if requested.
21             (c) If the Non-Party fails to seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
25   produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
28   of seeking protection in this court of its Protected Material.
                                           10
                              STIPULATED PROTECTIVE ORDER
                                                                       Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 11 of 14 Page ID #:438



 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted to
21   the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                          11
                             STIPULATED PROTECTIVE ORDER
                                                                       Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 12 of 14 Page ID #:439



 1   ground to use in evidence of any of the material covered by this Protective Order.
 2         12.3 Filing Protected Material. A Party that seeks to file under seal any
 3   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 4   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 5   Protected Material at issue. If a Party's request to file Protected Material under seal is
 6   denied by the court, then the Receiving Party may file the information in the public
 7   record unless otherwise instructed by the court.
 8   13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within 60
10   days of a written request by the Designating Party, each Receiving Party must return
11   all Protected Material to the Producing Party or destroy such material. As used in this
12   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13   summaries, and any other format reproducing or capturing any of the Protected
14   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
15   must submit a written certification to the Producing Party (and, if not the same person
16   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
17   category, where appropriate) all the Protected Material that was returned or destroyed
18   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
19   compilations, summaries or any other format reproducing or capturing any of the
20   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
21   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
22   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
23   attorney work product, and consultant and expert work product, even if such materials
24   contain Protected Material. Any such archival copies that contain or constitute
25   Protected Material remain subject to this Protective Order as set forth in Section 4
26   (DURATION).
27   ///
28   ///
                                           12
                              STIPULATED PROTECTIVE ORDER
                                                                         Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 13 of 14 Page ID #:440



 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7   DATED: April 9, 2021
 8
 9
10   PRESTIGE LAW FIRM, PC
     Paul Aghabala, Esq.
11   Natali Shabani, Esq.
     Attorneys for Plaintiffs VASILIKI CADENA and JOSE CADENA
12
13
14   DATED: April 9, 2021
15
16
17   TYSON & MENDES LLP
     Robert F. Tyson, Jr., Esq.
18   Kristi Blackwell, Esq.
     Christopher H. Schon, Esq.
19   Attorneys for Defendant COSTCO WHOLESALE CORPORATION
20
21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23   DATED: April 16, 2021
24
25
26   Honorable Kenly Kiya Kato
27   United States Magistrate Judge

28
                                         13
                            STIPULATED PROTECTIVE ORDER
                                                              Case #5:21-cv-00245-JWH-KK
Case 5:21-cv-00245-JWH-KK Document 16 Filed 04/16/21 Page 14 of 14 Page ID #:441



 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,   _____________________________            [print   or    type    full     name],       of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   [date] in the case of ___________ [VASILIKI CADENA and JOSE CADENA v.
 8   COSTCO WHOLESALE CORPORATION (CASE NO.: 5:21-cv-00245-JWH-
 9   KK)]. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12   that I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________
                                           14
                              STIPULATED PROTECTIVE ORDER
                                                                         Case #5:21-cv-00245-JWH-KK
